Citation Nr: 1317757	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  10-10 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, to include schizophrenia, schizoaffective bipolar disorder, and depression.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to July 1976.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Providence, Rhode Island, Department of Veterans Affairs (VA) Regional (RO).  

With respect to the Veteran's claim for chronic schizophrenia, the Board notes that recent case law emphasizes that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issue to the broader issue of entitlement of service connection for an acquired psychiatric disorder, to include schizophrenia, schizoaffective bipolar disorder, and depression, as is reflected on the cover page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In February 2010, the Veteran submitted a timely substantive appeal to the Board via a VA Form 9, on which he indicated that he wanted a Board hearing at his local office via in person.  The Veteran was scheduled for a travel board hearing at the RO on May 2, 2012; however, he failed to report for the scheduled hearing.  In May 2013, the Veteran's representative indicated that the Veteran was unable to attend the schedule hearing in May 2012 and has requested that the hearing be rescheduled.  The Veteran's representative also included a copy of the Veteran's request for the hearing to be rescheduled.  See the May 2013 letter.  

Pursuant to 38 C.F.R. § 20.700 (2012), a Board hearing for a claim on appeal will be granted to an appellant who requests one and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  The Board believes that the Veteran should be given one more opportunity to appear for a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700, 2.703, 20.704 (2012).  In light of the Veteran's request, and because the RO schedules travel board hearings, a remand of this matter to the RO is warranted. 

In view of the foregoing, to ensure full compliance with due process requirements, the case is REMANDED to the RO for the following development:

Schedule the Veteran for a travel board hearing at the Providence, Rhode Island, Regional Office.  The Veteran and his representative should be notified of the date and time of the hearing.  

Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


